Citation Nr: 0012448	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  93-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for idiopathic scoliosis 
of the dorsolumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active air service from July 1976 to January 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
which denied a rating in excess of 20 percent for the 
veteran's service-connected back disability.  She veteran 
duly appealed the RO decision, and in December 1993, she 
testified at a Board hearing at the RO.  In March 1996 and 
September 1998, the Board remanded the matter for additional 
development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected dorsolumbar spine 
disability is manifested by subjective complaints of pain and 
no more than moderate limitation of motion with no objective 
medical evidence of severe limitation of motion, severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
idiopathic scoliosis of the dorsolumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59 4.71, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for idiopathic scoliosis of the dorsolumbar 
spine, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  This finding is based on her contentions 
regarding the increased severity of her idiopathic scoliosis 
of the dorsolumbar spine.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

Because the claim is well grounded, VA has a duty to assist 
in the development of facts pertinent to the claim.  
Consistent with such duty, the Board remanded this matter in  
March 1996 and September 1998 for additional development of 
the evidence.  A review of the record indicates that the 
development requested by the Board in its remands has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as the veteran has not identified any outstanding, 
relevant evidence which may support her claim, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to her claim is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records indicate that she began 
to have persistent back pain in August 1978.  Idiopathic 
lumbar scoliosis was diagnosed and many subsequent modes of 
treatment (including the use of a corset and medication such 
as Percodan, Valium, and Robaxin) failed to diminish her 
complaints of pain.  An October 1979 Medical Board decided 
that she was unfit for retention in the service.  

Immediately following her discharge from service, the veteran 
filed an application for VA disability benefits in January 
1980.  By May 1980 rating decision, the RO granted service 
connection for idiopathic scoliosis of the dorsolumbar spine 
and assigned an initial 10 percent rating under Diagnostic 
Codes 5299-5292.  The veteran appealed the RO determination, 
but in April 1981, the Board determined that an initial 
rating in excess of 10 percent was not warranted.

In September 1992, she filed a claim for increased rating, 
asserting that her back disability had increased in severity.  
In connection with her claim, VA outpatient treatment records 
from October 1991 to October 1992 revealed that she sought 
treatment on several occasions during this period for 
complaints of low back pain.  In November 1991, Percocet was 
prescribed for her chronic back pain.  In January 1992, she 
reported continued pain.  Physical examination at that time 
showed flexion to 60 degrees and extension to 30 degrees; 
rotation was 10 degrees, bilaterally.  The diagnosis was 
idiopathic scoliosis.  The following month, she reported 
continued pain, radiating to the left thigh and foot.  The 
diagnosis was rule out disc disease.  Thereafter, she was 
prescribed a TENS unit and underwent kineosiotherapy.  In 
October 1992, it was noted that computerized tomography (CT) 
showed a possible herniated disc at L5-S1.  Physical 
examination showed muscle spasm and tenderness.  The 
assessment was herniated disc.

By November 1992 rating decision, the RO increased the rating 
for the veteran's idiopathic scoliosis of the dorsolumbar 
spine from 10 to 20 percent, pursuant to Diagnostic Codes 
5299-5292.  

The veteran appealed the RO determination, claiming that a 
rating in excess of 20 percent was warranted.  She stated 
that her range of low back motion was "extremely limited" 
and that bending at the waist was "nearly impossible without 
crippling pain."  She also claimed that she had radiating 
pain, numbness and tingling in her legs and feet, spasms, and 
was unable to tolerate sitting in one position for any length 
of time.

Additional VA outpatient treatment records obtained by the RO 
show that in November 1992, she complained of longstanding 
back pain with intermittent numbness in the legs.  She denied 
bladder or bowel complaints.  Examination showed motor 
strength of 5/5 throughout with subjective sensory changes.  
Deep tendon reflexes were intact bilaterally.  A CT scan of 
the lumbosacral spine showed a mild disc bulge at L5-S1.  The 
assessment was scoliosis, doubt significant lumbar 
radiculopathy in the absence of CT scan or physical 
examination evidence of lumbar decompression.  
Electromyography testing was performed in March 1993 in 
connection with her complaints of occasional numbness in her 
legs and hands.  The results of this testing showed no active 
denervation.  

At a December 1993 Board hearing, the veteran testified that 
she had had constant low back pain for the past 5-6 years, 
unrelieved by Percocet and Darvon.  She reported that she was 
unable to walk on her toes and had limited range of motion in 
her back.  She also reported radiating pain and numbness in 
her legs.  She indicated that although she held a full-time 
job, she nonetheless experienced low back pain which often 
required her to rest.  She indicated that, fortunately, her 
employer was flexible about hours, which afforded her the 
opportunity to take rests as required.  

Additional VA outpatient records indicate that later that 
month, the veteran again sought treatment for low back pain, 
stating that it was worsening, despite taking Darvon; 
Percocet was prescribed.  In June 1994, she reported that she 
had had one episode of sharp low back pain, but no 
significant progression.  She reported that she still took 
Percocet when needed to preserve her activity level.  In June 
1995, she reported episodes of worsening pain after some 
exercise and poor weather; her Percocet prescription was 
continued.  In September 1995, she requested a refill of 
Percocet and indicated that it helped her remain productive, 
along with a TENS unit and exercises.  In December 1995, she 
requested a refill of Percocet, reporting that she had two 
herniated discs.  Examination showed a guarded gait with 
limitation of movement in the lumbar spine.  The assessment 
was herniated disc by history.  In April 1996, she again 
requested a refill of Percocet.  The examiner concluded that 
Darvon was more appropriate.  In July 1996, the veteran 
attended a chronic pain management orientation class.  The 
following month, she complained of continued low back pain 
and indicated that she had received some relief from Darvon.  

On VA medical examination in December 1996 the veteran 
reported that she had continued back pain, numbness, and 
tingling which occurred after periods of prolonged standing 
or sitting.  She indicated that she could not tolerate being 
in a stationary posture for more than one hour.  Physical 
examination showed an erect posture and normal gait.  After 
sitting on a chair for a short time she was able to get up 
out of the chair easily without any display of discomfort.  
She was able to get onto the examining table and lie down in 
the recumbent position without any awkwardness or discomfort.  
Deep tendon reflexes of both knees and ankles were equal and 
brisk.  She had a slight curvature of the dorsal spine which 
became exaggerated when she flexed forward.  Angulation to 
the right mid dorsal level was at 25 degrees.  When her feet 
were together her right iliac crest was a half inch higher 
than the left.  Forward flexion produced discomfort at 45 
degrees and extension was possible to 10 degrees.  Rotation 
to the left was 30 degrees, and rotation to the right was to 
20 degrees.  There was no evidence of a paraspinal muscle 
spasm or muscular atrophy.  X-ray study of the lumbar spine 
revealed a scoliosis convex to the right in the upper lumbar 
and lower thoracic region at 12 degrees.  The intervertebral 
disc spaces, vertebral bodies, and posterior elements were 
intact.  X-ray examination of the dorsal spine revealed 
scoliosis in the mid to lower dorsal spine at 9 degrees, 
convex to the left.  The dorsal spine was otherwise 
unremarkable.  The diagnoses were scoliosis, lumbodorsal 
spine with limitation of motion to the right in lateral 
bending and motion, and left sciatic radiculopathy.

In December 1996, the veteran underwent VA neurological 
examination at which she complained of a dull, constant, left 
dorsal and lumbar back pain which became sharp and stabbing 
with movement.  She indicated that she was most comfortable 
when lying on her back or sitting down.  She reported that 
Darvocet and Tylenol with codeine had relieved her pain 
somewhat.  On physical examination, muscle mass and tone were 
normal and muscle strength in all the major muscle groups of 
all the major extremities was good.  Biceps jerks, triceps 
jerks, and knee jerks were all 2-3+ bilaterally.  The plantar 
responses were down-going bilaterally.  There was a 
diminished vibratory sensation in what appeared to be an L4-5 
dermatomal distribution on the left; a diminished sensation 
to the pin over the entire left extremity was also reported.  
The veteran was intact to double simultaneous stimulation, 
joint position sensation, stereognosis, and graphesthesia.  
Her gait was within normal limits and she was able to walk on 
her toes, heels, and tandem without difficulty.  Straight leg 
raising was positive at 60-70 degree bilaterally.  Patrick's 
sign was negative bilaterally and there was percussion 
tenderness over the entire dorsal and lumbar spine.  The 
impression was that the veteran was neurologically intact 
with the exception of a questionable sensory deficit which 
involved the L4-5 to vibratory sensation on the left and a 
diminished ankle jerk.

An MRI of the lumbosacral spine performed in January 1997 
reealed a small disc protrusion at L5-S1, with compromise of 
the L5 nerve root on the right.  X-rays of the sacroiliac 
joint were normal, with no erosion, sclerosis, or bridging.  
Subsequent VA outpatient treatment records show continued 
treatment for low back pain.

In November 1999, the veteran underwent VA orthopedic 
examination at which she complained of a constant dull pain 
in her mid and low back, occasionally radiating to her 
buttocks and calves.  She stated that her pain awakened her 
every couple of hours during the night, although she 
continued to work as a property manager.  The examiner 
indicated that he had reviewed the veteran's claims folder 
and noted that she had had multiple visits to the VA medical 
centers for back pain and had been treated with Percocet, 
back braces, and a TENS unit.  He noted that she was 
currently in the chronic pain management program.  Physical 
examination showed a normal gait and the veteran was able to 
get out of her chair without difficulty.  There was some 
difficulty sitting up from lying flat on her back, but she 
could heel-toe walk satisfactorily.  In performing squatting, 
the veteran needed to hold on to the examining table.  Range 
of motion testing showed flexion to 70 degrees with some 
flattening of the lumbar spine but no reversal of the 
lordotic curve.  She rotated 60 degrees to the right and 30 
to the left.  Lateral bending was to 30 degrees, bilaterally, 
with associated splinting.  Extension was also to 30 degrees 
with splinting.  Straight leg raising, Lasegue-Koenig 
testing, and Patrick's sign were all negative.  There was no 
gross atrophy of the lower extremities and circulation was 
intact.  The veteran had inconsistent diminished pinprick 
sensation in both calves, but no loss of sensation in the 
anterior aspect of her legs or her feet.  Motor function of 
her lower extremities was intact and there was no weakness.  
The examiner concluded that the veteran had limited range of 
lumbar spine motion, but did not demonstrate any disuse 
atrophy related to her back pain.  

On November 1999 VA neurological examination, the veteran 
reported unrelenting back pain, occasionally involving the 
lower extremities.  She reported that she had severe low back 
pain when reclining.  The impressions were idiopathic, right 
thoracolumbar scoliosis, and chronic muscle spasm and pain 
with inflammation.  The examiner commented that the veteran 
displayed mostly chronic musculoskeletal pain, as well as 
spasms and tenderness, and he noted there was no evidence of 
radiculopathy or myelopathy attributable to the scoliosis.

II.  Law and Regulations

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degree of disability 
specified is considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that compensation for service-connected 
injury is limited to those claims which show present 
disability and that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance. 

III.  Analysis

The veteran's low back disability has been evaluated by the 
RO as 20 percent disabling under Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine.  
Under those criteria, a 20 percent rating is warranted for 
moderate limitation of motion of the lumbosacral spine, and a 
maximum 40 percent rating is warranted for severe limitation 
of motion of the lumbosacral spine.  

The Board has considered evaluating the veteran's low back 
disability under a different diagnostic code.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

In this case, the Board agrees that Diagnostic Code 5292 is 
the most appropriate schedular criteria for the evaluation of 
the low back disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  First, it is noted that the record contains 
no evidence of fracture of the vertebra or ankylosis of the 
lumbar spine.  Thus, Diagnostic Codes 5285, 5286, and 5289 
are not for application.

Also, while January 1997 MRI showed a disc protrusion at L5-
S1, with compromise of the L5 nerve root, there is no 
indication of record that these findings are associated with 
the veteran's service-connected lumbar strain disability.  In 
fact, on most recent VA neurologic examination in November 
1999, the examiner indicated that the veteran displayed 
mostly chronic musculoskeletal pain, with problems with 
spasms and tenderness.  He indicated that there was no 
evidence of radiculopathy or myelopathy that could be 
attributed to scoliosis.  Absent competent evidence of 
intervertebral disc syndrome or neurologic impairment related 
to the veteran's service-connected musculoskeletal low back 
disability, an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is not warranted.  See also 38 C.F.R. 
§ 4.14 (providing that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided).  

The Board has also considered application of 38 C.F.R. § 
4.71a, Diagnostic Code 5295, which provide a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A maximum 40 percent rating is 
warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

However, with respect to these criteria, the Board finds that 
the competent and probative evidence is consistently absent 
for objective evidence of severe lumbosacral strain symptoms.  
There is no competent evidence of spinal listing, positive 
Goldthwaite's sign, joint space narrowing, or any abnormality 
on forced motion.  Thus, the veteran is not be entitled to an 
increased rating under Code 5295.  

With respect to Code 5292, to warrant a rating in excess of 
20 percent the evidence must show that the veteran's 
condition is productive of severe disability due to 
limitation of motion of the lumbosacral spine.  The Board 
notes that on most recent November 1999 VA examination, the 
veteran exhibited forward flexion to 70 degrees, extension to 
30 degrees, and lateral bending to 30 degrees.  These 
findings do not represent severe limitation of motion, nor 
were they described by the examiner as such.  It is also 
noted that, although the veteran's service-connected low back 
disability is clearly manifested in part by limitation of 
motion of the lumbar spine, nowhere has it been described by 
a medical professional as severe.

In evaluating the veteran's low back disability, the Board 
has carefully reviewed the Court's determination in DeLuca 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45.  In this case, the veteran claims that she is in 
constant pain due to her low back disability and that it 
results in severe functional impairment.  However, the 
medical evidence of record shows no evidence of disuse, given 
the normal musculature noted on most recent VA medical 
examination.  Her gait has been described as normal with 
negative heel toe walking.  Likewise, although there has been 
pain on movement, she is reportedly able to engage in 
activities that suggest no more than moderate functional 
impairment.  For instance, she apparently works full time, 
although she reports the need to take breaks due to pain.  

The Board has also considered assigning a higher rating under 
38 C.F.R. § 3.321, but the findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is observed that the veteran has not 
reported any lost time from work as a result of her low back 
disability, and the record does not reflect any periods of 
hospitalization for this disability since her separation from 
service.  Under such circumstances, the impairment resulting 
from the veteran's idiopathic scoliosis of the dorsolumbar 
spine is adequately compensated by the currently-assigned 
schedular rating, and the provisions of 38 C.F.R. § 3.321 are 
not for application.


ORDER

A rating in excess of 20 percent for idiopathic scoliosis of 
the dorsolumbar spine is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

